Case 4:16-cv-01414 Document 663 Filed on 10/16/19 in TXSD Page 1 of 9

 

The Office of Vince Ryan
County Attorney

 

October 16, 2019

The Honorable Lee H. Rosenthal, District Judge
United States Courthouse

515 Rusk Street, Room 11535

Houston, Texas 77002

Re: Case No. 16-cv-01414; ODonnell et al. v. Harris County, Texas et al.;
In the U.S. District Court for the Southern District of Texas, Houston, Division

Dear Chief Judge Rosenthal:

In accordance with the Court’s Amended Preliminary Injunction, please find the October 5, 2019
through October 13, 2019 weekly report. Of 445 misdemeanor arrestees, there were a total of 61
who were not present for their initial bail hearing, before a Hearing Officer, within 48 hours of
arrest. Please see below:

Reason Count
[ Medical-condition — po02t
| Mentaldilness or Tnteliectual-disability | 00018 |
“Other reason net present _ es | 00015

Hearing more than 48 hours after arrest 00007 |

Sincerely,

/s/ Melissa Spinks
Melissa Spinks

1019 Congress, 15th Floor ¢ Houston, Texas 77002 ¢ Phone: 713-274-5101 ¢ Fax: 713-755-8924
Case 4:16-cv-01414 Document 663 Filed on 10/16/19 in TXSD Page 2 of 9

Confidential Weekly Status Report October 5-13, 2019

 

Defendant Name

 

 

 

 

 

 

 

 

 

 

7 PC Docket _., | Not Present | Defendant | Arresting
CaseNbr CourtID | Arrest Date Setting Date ‘Present Reasons SPN | Agents
HOUSTON
228066801010 12 ete 10/5/2019 2:00 | No ao ieee 2141688 | POLICE
DEPARTMENT
Per HES, Db SHERIFFS
10/4/2019 10/5/2019 . DEPARTMENT
222438401010 12 73-38 10:00 No uncooperative 2258596 HARRIS
ane COUNTY
disruptive.
HOUSTON
228076301010 2 ees, 0 No Mectcal- 2913939 | POLICE
conemon DEPARTMENT
Mental- SHERIFFS
; 10/5/2019 illness or DEPARTMENT
227986601010 2 | 10/5/2019 3:00 13-00 | Ne jetellectual. 2298293 | 3 A RRIS
disability COUNTY
Mental-
HOUSTON
227817001010 2 manera eG No ness sual 1076571 | POLICE
nena DEPARTMENT
disability
228058801010 10/3/2019 10/5/2019 UST
228116901010 13:00 20:00 | *°S 2251524 | POLICE
DEPARTMENT
. HOUSTON
228085801010 10 | 10/5/2019 1:05 eo No D compare 2860507 | POLICE
Est DEPARTMENT
. HOUSTON
226594601010 8 een a No 0 in housing 3004237 | POLICE
Per DEPARTMENT

 

 

 

 

 

 

 

 

 
Case 4:16-cv-01414 Document 663 Filed on 10/16/19 in TXSD Page 3 of 9

Confidential Weekly Status Report October 5-13, 2019

 

 

 

 

 

 

 

 

 

Dis HOUSTON
Sor ina 5 | 10/5/2019 1:00 Loy ey oo No disruptive per | 1885266 | POLICE
HCSO. DEPARTMENT
. HOUSTON
227651601010 3 a ee 10/6/2019 4:00 | No Medical: 2638144 | POLICE
a DEPARTMENT
. METRO P. D.
227462801010 9 ie ee 10/6/2019 4:00 | No Mecca 1983237 | CITY OF
: conditio HOUSTON
. HOUSTON
228104901010 8 Les og 10/7/2019 2:00 | No Meacal 3022650 | POLICE
o<_ DEPARTMENT
10/6/2019 tiem celiac
228106001010 1 15.96 | 10/7/2019 4:00 | No teil 2545513 | POLICE
nreccrual DEPARTMENT
disability
Mental-
10/6/2019 10/7/2019 illness or CONSTABLE
Zeb LOSTOLOTO iM 18:30 10:00 No Intellectual- Ea ED PCT 5
disability
Mental-
10/7/2019 illness or CONSTABLE
228114501010 6 | 10/7/2019 5:17 16-00 | No Tatelfectuad. 1948372 | oor 1
disability
Mental- SHERIFFS
. 10/7/2019 illness or DEPARTMENT
228116701010 14 | 10/7/2019 0:53 8-00 | N° arian 2060733 | Garris
disability COUNTY

 

 

 

 

 

 

 

 

 
Case 4:16-cv-01414 Document 663 Filed on 10/16/19 in TXSD Page 4 of 9

Confidential Weekly Status Report October 5-13, 2019

 

 

 

 

 

 

 

 

 

HOUSTON
228101701010 10 rene ee OO Yes 2323627 | POLICE
DEPARTMENT
HOUSTON
228116901010 2 eet og ep Yes 2251524 | POLICE
DEPARTMENT
228120001010 meus vee HOUSTON
228120101010 1 | 10/7/2019 5:52 53-00 | No Faeilecnual 2206699 | POLICE
227967001010 eee DEPARTMENT
disability
— HOUSTON
221390501010 2 | 10/7/2019 0:45 | 10/8/2019 2:00 | No © dices 1509808 | POLICE
— DEPARTMENT
PASADENA
226768401010 9 ee 10/8/2019 7:00 | No areal 993849 | POLICE
conenon DEPARTMENT
JERSEY
10/7/2019 10/8/2019 Medical- VILLAGE
226471301010 6 10:49 10:00 | N° wondition 2995388 | poLicE
DEPARTMENT
LA PORTE
226244901010 10 meen 8 No combative 2002963 | POLICE
: per Acso DEPARTMENT
SHERIFFS
10/6/2019 10/8/2019 DEPARTMENT
227688001010 6 a 13-00 | X68 2460668 | Fy apRis

 

 

 

 

 

 

 

COUNTY

 

 
Case 4:16-cv-01414 Document 663

Confidential Weekly Status Report October 5-13, 2019

Filed on 10/16/19 in TXSD Page 5 of 9

 

 

 

 

 

 

 

 

 

JERSEY
10/7/2019 10/8/2019 Medical- VILLAGE
228123601010 15 20:44 13:00 | Ne condition 2526172 | por Ice
DEPARTMENT
227454501010 HOUSTON
227609001010 10 | 10/8/2019 5:30 8 oo No Mecca 2494172 | POLICE
227651301010 venen DEPARTMENT
SHERIFFS
8/16/2019 10/8/2019 Medical- DEPARTMENT
228126501010 s 23:37 18:00 | N° condition 2373648 | TT ARRIS
COUNTY
PASADENA
228108801010 14 eso 8 00 Yes 2691837 | POLICE
DEPARTMENT
HOUSTON
228130301010 5 ee 8 00 No sete 1342514 | POLICE
: conemon DEPARTMENT
SHERIFFS
228128801010 10/7/2019 DEPARTMENT
Sei oReniois 2 31.00 | 10/9/2019 2:00 | No Def housed. 2567694 | 15 A RRIS
COUNTY
Vedicel. HOUSTON
220613001010 4 10/9/2019 2:00 | No is , 2626685 | POLICE
conenito DEPARTMENT
HOUSTON
Medical-
228133701010 16 10/9/2019 4:00 | No eo 2906886 | POLICE
conanion DEPARTMENT

 

 

 

 

 

 

 

 

 
Case 4:16-cv-01414 Document 663 Filed on 10/16/19 in TXSD Page 6 of 9

Confidential Weekly Status Report October 5-13, 2019

 

 

 

 

 

 

 

 

 

, HOUSTON
228136101010 8 te 10/9/2019 7:00 | No ets Pet | 1360059 | POLICE
DEPARTMENT
SHERIFFS
228135001010 10/8/2019 disruptive per DEPARTMENT
224916401010 IB 17.53 | PE Ee9 | Ne heso 1722835 | FARRIS
COUNTY
10/8/2019 disruptive per CONSTABLE
228135701010 4 19.13 | 10/9/2019 7:00 | No hess 2138475 | Sor ¢
10/8/2019 10/9/2019 Medical- CONSTABLE
aan 2 10:19 16:00 | N° condition 13267 | pcr 6
SHERIFFS
10/8/2019 10/9/2019 Medical- DEPARTMENT
maui 7 23:24 16:00 | N° condition 2750950 | FARRIS
COUNTY
Mental-
MUNICIPAL
326837001010 1 7/11/2019 10/9/2019 No illness or 2979388 | COURT,
15:53 18:00 Intellectual-
eee TOMBALL
disability
Per staff, in nian
10/9/2019 10/10/2019 , DEPARTMENT
228147401010 10 Bee 4-00 | No mental health | 3023364 | 4 cppys
cTISIS COUNTY
Mental-
HOUSTON
228148401010 4 eee a ar No nness ‘unl 2496280 | POLICE
womal: DEPARTMENT

 

 

 

 

 

disability

 

 

 

 
Case 4:16-cv-01414 Document 663

Confidential Weekly Status Report October 5-13, 2019

Filed on 10/16/19 in TXSD_ Page 7 of 9

 

 

 

 

 

 

 

 

 

SHERIFFS
10/9/2019 10/10/2019 Medical- DEPARTMENT
226115901010 6 17:30 10:00 | Ne condition 2485110 | HARRIS
COUNTY
sent to court
228136201010 10/8/2019} 10/10/2019 per heso but SOUS TON
228136301010 16 15:53 10:00 | N° bond 2902577 | POLICE
no pond or DEPARTMENT
date showing
HOUSTON
221502901010 13 eo 10/ ot No Mea 1011582 | POLICE
condo DEPARTMENT
Mental-
227552401010 10/10/2019 | 10/10/2019 illness or HOUSTON
227645201010 3 11:28 20:00 | N° Intellectual- 2695873 | POLICE
eee tue DEPARTMENT
disability
HOUSTON
228144001010 6 8 te Lo 00 No sian 302152 | POLICE
“aa DEPARTMENT
Mental-
HOUSTON
228142701010 5 aay 10/ or No mines saat. 2750950 | POLICE
ea DEPARTMENT
disability
Mental-
HOUSTON
227398201010 g|  10/ eg L0/ mon No macs 2356262 | POLICE
ee DEPARTMENT
disability
Mental-
HOUSTON
228159801010 $f eee [No | tlinessor | 2958651 | POLICE
an DEPARTMENT

 

 

 

 

 

disability

 

 

 

 
Case 4:16-cv-01414 Document 663 Filed on 10/16/19 in TXSD Page 8 of 9

Confidential Weekly Status Report October 5-13, 2019

 

 

 

 

 

 

 

 

 

=O | Ys
10/10/2019 | 10/11/2019 detenda DEPARTMENT
218540101010 8 10:00 7-00 No Ea 2919420 HARRIS
COUNTY
be
Mental-
HOUSTON
227843001010 g| — 10/ mere ue nr No macs ae 2961426 | POLICE
rewccrual DEPARTMENT
disability
Mental-
204296501010 10/10/2019 | 10/11/2019 illness or
208454201010 : 19:38 10:00 | N° Intellectual- 2523806 | HUMBLE PD
disability
SHERIFFS
10/10/2019} 10/11/2019 Medical- DEPARTMENT
228 tese0NOle : 18:58 18:00 | N° condition 393237 | FARRIS
COUNTY
Mental-
HOUSTON
224934501010 14| 10 arr 10/ aye oo No maces oT 1833621 | POLICE
nreecrual: DEPARTMENT
disability
Mental-
HOUSTON
228170501010 g) NO, ooo | N° ress OF 2926378 | POLICE
nreeerual: DEPARTMENT
disability
DEER PARK
228161501010 Te eee | No Mecca 3023552 | POLICE
conemon DEPARTMENT
HOUSTON
228025701010 13 se ene | Yes 2047539 | POLICE

 

 

 

 

 

 

 

DEPARTMENT

 

 
Case 4:16-cv-01414 Document 663

Confidential Weekly Status Report October 5-13, 2019

Filed on 10/16/19 in TXSD_ Page 9 of 9

 

 

 

 

 

 

 

 

 

 

 

 

HCSO.

 

 

. 10/12/2019 CONSTABLE
225692401010 14 | 7/21/2019 4:23 is-00 | X88 2220093 | Sor ¢
HOUSTON
228186001010 g) NON anny No D housed. 278881 | POLICE
DEPARTMENT
Mental-
: HOUSTON
228170401010 g mene tee No cman 1682335 | POLICE
memectual- DEPARTMENT
disability
HOUSTON
228182001010 ci) * eo 18s oOo No Medical 1670728 | POLICE
onamon DEPARTMENT
Per HCSO, D
: 5 HOUSTON
228201301010 12 ner wae No nly saar 2892161 | POLICE
DEPARTMENT
placed in se
228200101010 16 10/13/2019 10/13/2019 | Relendant 3020688 | CONSTABLE
227948101010 11:30 23:00 | -*° Eee PCT 4

 

 
